Motion by the defendant on an appeal from an order of the Supreme Court, Queens County, dated October 25, 1991, to strike the plaintiff’s brief.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted to the extent of striking the second through sixth paragraphs of Point Two of the plaintiff’s brief as containing material dehors the record; and it is further,
Ordered that the motion is otherwise denied. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.